Citation Nr: 1812321	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-31 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left leg disability, to include as due to service-connected residuals of a stress fracture of the right tibia.

2.  Entitlement to an initial compensable disability rating for service-connected residuals of a stress fracture of the right tibia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from November 1972 to November 1976.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, and an August 2014 rating decision issued by the RO in Columbia, South Carolina.  Jurisdiction over the claims has since been transferred to the Columbia RO.

In January 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the record.  

The issue of service connection for a left leg disability is set forth below.  The issue of a compensable disability rating for service-connected residuals of a stress fracture of the right tibia is addressed in the REMAND portion of the decision below and is being REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  VA will notify the Veteran when further action, on his part, is necessary.


FINDING OF FACT

The evidence is in relative equipoise on the question of whether the Veteran's left leg disability is aggravated by his service-connected residuals of a stress fracture of the right tibia. 

CONCLUSION OF LAW

The criteria for service connection for a left leg disability, as secondary to service-connected residuals of a stress fracture of the right tibia, have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Here, the Veteran contends that his service-connected right leg disability caused him to alter his gait, which resulted in the development, or aggravation, of the left leg disability.  Upon review of the evidence of record, the Board finds that the evidence of record is at least in equipoise on the question of whether the Veteran's left knee disability is aggravated by the service-connected right leg disability. 

In March 2014, the Veteran underwent a VA Knee and Lower Leg Conditions examination.  At that time, he was diagnosed with chondromalacia and a meniscus tear of the left knee/lower leg.  The Veteran reported that he had long walked while favoring the right leg, which led to the gradual onset of left knee pain.  On the question of etiology, the VA examiner concluded that it was less likely than not that the Veteran's left leg disability was a result of, or due to, his right leg disability.  In support of his conclusion, the examiner explained that the Veteran did not display a gait disturbance on examination which would suggest an etiology for the left leg disability.  Further, he indicated that the diagnosed left leg disabilities were unrelated to the Veteran's right leg, as they developed after discharge.  

By contrast, in an August 2016 letter written by Dr. A.A.K. indicated that the Veteran's left leg disability was aggravated by his right leg.  He explained that years of walking with an altered gait and overcompensating for such affected the Veteran's use of proper body mechanics and resulted in his "lower body issues."  

The Board affords both the findings of the March 2014 VA examiner and Dr. A.A.K. equal probative weight on the question of etiology of the Veteran's left leg disability.  As both examiners considered the relevant evidence of record, to include the Veteran's contentions, and offered an opinion with a rationale, both of their opinions are entitled to equal probative weight.  The Board notes that neither rationale is fully supported by a reasoned medical explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  However, the Board finds that the opinions are each sufficient concerning the question of etiology and the evidence regarding whether the Veteran's left leg disability is related to his right leg is therefore in relative equipoise.
Where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Therefore, as the medical opinion evidence on the question of nexus is in relative equipoise, and resolving all reasonable doubt in the Veteran's favor, the Board thus concludes that the criteria for service connection for a left leg disability have been met.


ORDER

Service connection for a left leg condition, as due to service-connected residuals of a stress fracture of the right tibia, is granted.


REMAND

At the outset, the Board notes that the Veteran's right leg disability is currently evaluated under Diagnostic Code 5299-5257, pertaining to recurrent subluxation of the knee.  However, VA examination reports and treatment notes of record consistently show a lack of subluxation of the right knee.  Rather, record review shows evidence of degenerative arthritis in the right knee, as well as a history of painful motion of the knee.  Therefore, it is likely that a more suitable Diagnostic Code is applicable in this case.  See generally Butts v. Brown, 5 Vet. App. 532, 538 (1993).

Unfortunately, the medical record as it stands is inadequate for purposes of satisfactory evaluation of the Veteran's right leg disability. 

In addition to the March 2014 examination referenced above, the Veteran underwent VA examinations in April and September 2016.  The September 2016 VA examiner restricted his review to the Veteran's lower right leg, without examination of the right knee. The examiner concluded that the Veteran's in-service right leg stress fracture had healed prior to his military separation some 50 years prior and was doing well at present.  The examiner noted that the Veteran had "significant pathology" of the knees, but did not elaborate. 

The April 2016 examination is arguably more thorough; however, the Board observes that a new precedential opinion that directly affects this case has been issued by the United States Court of Appeals for Veterans Claims (Court). In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 

Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate. In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing." Id.   A review of the April and September 2016 VA examinations show that the requirements of Correia were not satisfactorily addressed therein.  Thus, the Board finds that the resulting examination report does not comply with the requirements of that case, and further examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to determine the nature, severity and extent of his current right leg pathology, to include any pathology of the knee and ankle. 

The examiner must test the range of motion of the Veteran's right knee and ankle.  

2.  Readjudicate.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


